Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                              FILED
                                                            Dec 10 2012, 8:40 am
any court except for the purpose of
establishing the defense of res judicata,                          CLERK
collateral estoppel, or the law of the case.                     of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ELIZABETH A. BELLIN                              GREGORY F. ZOELLER
Cohen Law Offices                                Attorney General of Indiana
Elkhart, Indiana
                                                 J.T. WHITEHEAD
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

STACEY HUDDLESTON, JR.,                          )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )        No. 20A03-1204-CR-152
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                     The Honorable George W. Biddlecome, Acting Judge
                               Cause No. 20C01-0501-MR-3



                                      December 10, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Stacey Huddleston, Jr. appeals his sentence and conviction for murder, a felony,

following a jury trial. Huddleston presents two issues for review:

       1.     Whether the evidence is sufficient to support his conviction.

       2.     Whether his sentence is inappropriate in light of the nature of the
              offense and his character.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Huddleston and Ronald White are cousins and friends, and in December 2004,

both lived in Elkhart. Seventeen-year-old Huddleston and White were also friends with

White’s fifteen-year-old neighbor, S.G. On December 29, 2004, White returned home

from shopping to find that someone had broken into his apartment and stolen

Huddleston’s PlayStation 2. White told Huddleston of the burglary and that he suspected

S.G. Huddleston was angry.

       That evening, Huddleston went to S.G.’s home and invited him over to White’s

apartment.   Other friends, Tony Martinez and Danielle Travis, were already at the

apartment. Once back at the apartment with S.G., Huddleston visited for a while and

then left for a private conversation with White. When White and Huddleston returned,

they offered S.G. a cigarette and then left the apartment with S.G.

       White and Huddleston took S.G. to the Burger Dairy, where video surveillance

recorded them. After they left the Burger Dairy, White and Huddleston talked to S.G.

about the stolen PlayStation. S.G. attempted to run away, running into a passing car and

attempting to enter it, but White and Huddleston caught up with him and then held him
                                             2
down. At some point Huddleston returned to White’s apartment and, in front of Martinez

and Travis, retrieved a knife and left the apartment with it. Later, White returned with

blood spatter on his clothes. He left his apartment a short time later with Martinez and

Travis. While driving down the road, they passed Huddleston walking and wearing a

black coat.

       S.G.’s body was found the following day by neighbors near a dumpster. He had

been stabbed numerous times, receiving too many wounds for the coroner to obtain an

accurate count. Twelve of the wounds had pierced the full thickness of his skin, and he

had suffered injuries to his lips, neck, chin, eyebrows, face, nose, ear, scalp, skull, back,

lower back, larynx, chest, forearms, knee, lung, and kidney. None of the stab wounds

struck a major vessel, leading the coroner to conclude that he was alive when he received

many if not all of the stab wounds. The coroner concluded that there were two plausible

causes of death: multiple sharp force injuries and loss of blood. Police recovered a knife

that was consistent with S.G.’s injuries and bore traces of his DNA.

       The State charged Huddleston with murder, a felony. Huddleston pleaded guilty

and was sentenced to fifty years. Subsequently he filed a petition for post-conviction

relief, asserting that his guilty plea was inconsistent with his testimony that he had not

killed S.G., that he had not anticipated White would kill S.G., and therefore he had not

possessed the mens rea to be convicted of murder. The post-conviction court denied his

petition, but on appeal this court reversed. Huddleston v. State, 951 N.E.2d 277, 281

(Ind. Ct. App. 2006).




                                             3
       Huddleston was tried on January 24 and February 16, 2012. The jury found him

guilty of murder, a felony. At sentencing on March 8, the trial court found the following

aggravators: the brutal nature of the crime; that the crime was planned and took place

over an extensive period of time; Huddleston’s constantly changing story about events on

the night of the offense; his three juvenile delinquency adjudications, all for battery; and

his frequent use of marijuana.         The court also found the following mitigators:

Huddleston’s young age; his accomplishments in education and institutional employment

during his incarceration and while awaiting trial; his family support; and his lack of an

adult criminal history, although the court “decline[d] to give substantial weight to the

latter.” Appellant’s App. at 82. The court then sentenced Huddleston to fifty-five years,

with credit for time served and good time credit. Huddleston now appeals.

                              DISCUSSION AND DECISION

                             Issue One: Sufficiency of Evidence

       Huddleston contends that the evidence is insufficient to support his conviction for

murder. When reviewing a claim of sufficiency of the evidence, we do not reweigh the

evidence or judge the credibility of the witnesses. Jones v. State, 783 N.E.2d 1132, 1139

(Ind. 2003). We look only to the probative evidence supporting the judgment and the

reasonable inferences that may be drawn from that evidence to determine whether a

reasonable trier of fact could conclude the defendant was guilty beyond a reasonable

doubt. Id. If there is substantial evidence of probative value to support the conviction, it

will not be set aside. Id.




                                             4
      To prove murder, a felony, the State was required to show beyond a reasonable

doubt that Huddleston knowingly or intentionally killed S.G. See Ind. Code § 35-42-1-1.

The uncontested evidence shows that Huddleston was angry with S.G. for having stolen

his PlayStation 2, that he picked S.G. up from his home and the two went to White’s

apartment, that Huddleston and White had a private conversation before leaving the

apartment with S.G., that Huddleston returned and retrieved a knife, that a passing driver

observed Huddleston and White chasing S.G. and holding him down when they caught

him, that S.G. was stabbed to death, and that Huddleston’s clothes had S.G.’s DNA on

them. That evidence is sufficient to support the murder conviction.

      Still, Huddleston maintains that he did not kill S.G. He argues that the evidence is

insufficient because there was no testimony that he knew S.G. would be killed or that he

knew White would stab S.G. Huddleston’s argument, relying on his own self-serving

statements, amount to a request that we reweigh the evidence, which we cannot do. See

Jones, 783 N.E.2d at 1139. Huddleston has not shown that the evidence is insufficient to

support his conviction.

                            Issue Two: Appellate Rule 7(B)

      Huddleston next contends that his sentence is inappropriate in light of the nature

of the offense and his character. Huddleston committed the underlying offense in 2004,

when the presumptive sentencing scheme was in effect.         In such cases, sentencing

determinations are within a trial court’s discretion and are governed by former Indiana

Code § 35-38-1-7.1. Ketcham v. State, 780 N.E.2d 1171, 1180 (Ind. Ct. App. 2003)

(citing Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002)), trans. denied. This court


                                            5
will review a trial court’s sentencing decision only for an abuse of discretion, including

the trial court’s decision to increase or decrease the presumptive sentence because of

aggravating or mitigating factors and to run the sentences concurrently or consecutively.

Id. (citation omitted). When a trial court imposes the presumptive sentence, it has no

obligation to explain its reasons for doing so. Ray v. State, 838 N.E.2d 480, 492 (Ind. Ct.

App. 2005) (citation omitted), trans. denied. However, where, as here, the trial court

listed aggravating and mitigating circumstances in its sentencing order, it was required to

state its reasons for imposing the sentence it did. Id. (citing Jackson v. State, 728 N.E.2d

147, 155 (Ind. 2000)). “This requirement is intended to ensure that the trial court

considered proper matters in determining the sentence and facilitates meaningful

appellate review of the reasonableness of the sentence.” Id. (internal quotation marks and

citation omitted).     Furthermore, the trial court is responsible for determining the

appropriate weight of aggravating and mitigating factors. Ketcham, 780 N.E.2d at 1180

(citations omitted).

       Here, the trial court sentenced Huddleston to the presumptive term of fifty-five

years for murder. See former Ind. Code § 35-50-2-3. In its sentencing order, the trial

court found as follows:

              In arriving at the sentence imposed herein, the court takes into
       consideration the defendant’s young age; his accomplishments while
       incarcerated and awaiting trial, both in education and institutional
       employment; and, the family support that the defendant tells us that he has.
       Those considerations are mitigating circumstances the court finds to exist in
       this cause. The court also takes into account the Defendant’s lack of an
       adult criminal history as a mitigator, but declines to give substantial weight
       to that mitigator in light of the defendant’s extensive history of juvenile
       delinquency.


                                             6
        There are a number of aggravating circumstances that exist as well.
The undersigned notes that he presided at trial and the aggravators herein
cited are the result of admissions by the defendant or are based upon the
evidence which was uncontested by the defendant. First and foremost was
the brutal nature of the crime. The victim was a 15-year-old boy who was
small for his age. This boy was in the company of the defendant because
the boy’s mother trusted the defendant. She testified at trial that she did not
worry about her son because she knew he was with Stacey [Huddleston].
This boy was savagely beaten and stabbed repeatedly. The defendant did
not obtain medical assistance for the boy and left him to die. Beyond the
brutality of the slaying, the court notes that it took place over an extended
period of time. The actions of the defendant, Mr. Huddleston, and Mr.
White, his cohort in this crime, were planned. This was not an impulsive
action that took place in a matter of seconds. The defendant and his cohort
planned to lure the victim from a place of safety to the place where he was
killed and, at a minimum, to batter him severely. The defendant made little
or no effort to protect the victim. Moreover, the knife that was the murder
weapon was obtained by the defendant some period of time prior to the
actual stabbing. The defendant had ample opportunity to realize the
horrible nature of the events which he had put into motion[] and could have
abandoned that course of conduct. He did not do so. He persisted in the
implementation of his scheme which led to the death of [S.G.]. The court
has also taken into account the fact that the defendant lied to the victim’s
mother about the death of her son. He denied her the closure she could
have experienced had he told her that her boy had been murdered. He lied
to the police. He then gave a different account of the events in question on
the witness stand. This record of dishonesty in connection with this case is
an aggravator which the court takes into account.

        While it is true that the defendant has no adult criminal history, but
[sic] the defendant was adjudicated a delinquent child for at least three
separate batteries. In 2002, there was a battery adjudication, and that
battery resulted in bodily injury. In 2002, later in the year, the defendant
was adjudicated a delinquent child for battery upon a school corporation
employee; and, in early 2003, the defendant was again adjudicated a
delinquent child as a result of his commission of a battery. This defendant
has a history of violence, and that history was explained by the defendant
himself during his testimony at trial. He testified that he dealt with
problems with his fists. Given that world view, and that on at least three
separate occasions he would have been convicted of battery if he were an
adult, the court considers the defendant’s proclivity for violence to be an
aggravator.



                                      7
              The court also considers the defendant’s admission that he
       frequently used marijuana at this point in his life. Each time he used
       marijuana, he committed a crime. Based upon his testimony, his usage was
       continuous and frequent.

              Weighing those aggravators and mitigators, the court finds that the
       55-year sentence is an appropriate one. The court finds the enhanced
       sentence is an appropriate one. The court distinguishes the sentence
       imposed this date from that handed down by Judge Shewmaker[.] Judge
       Shewmaker found a mitigator in that the defendant had accepted
       responsibility for his criminal acts. That mitigator is not present in this
       case. Balancing the aggravators and mitigators, the court finds the 55-year
       sentence imposed this date is an appropriate one in this case.

Appellant’s App. at 82-83.

       Huddleston contends that the trial court should have sentenced him to less than the

presumptive sentence and, therefore, that his sentence should be revised under Appellate

Rule 7(B). But he concedes that the offense is “notably egregious.” Appellant’s Brief at

10. Yet he then repeats his defense theory at trial that he had only wanted to scare and

fight S.G., denying that he knowingly or intentionally killed S.G. That argument is at

odds with his conviction. Huddleston has not shown that his sentence is inappropriate in

light of the nature of the offense.

       Nor has Huddleston shown that his sentence is inappropriate in light of his

character. In support of his argument, Huddleston points out that he had received an

associate degree in theology during his incarceration and that he was employed while

incarcerated, made $500 per month, paid $250 per month to offset part of the cost of his

incarceration, and donated the rest to charities in Elkhart.            But the trial court

acknowledged those circumstances as mitigating factors at sentencing. Huddleston has

not persuaded us that the sentence is inappropriate in light of them.


                                             8
       Finally, Huddleston also states: “Based on the information provided to the trial

court in the Defendant’s pre-sentence report, along with the statements made at

sentencing, it is clear that there were several positive points in the Defendant’s favor to

justify a sentence lower than the sentence of fifty[-]five years.” Appellant’s Brief at 12.

But Huddleston does not identify the “positive points” or provide analysis of them

supported by cogent reasoning. As such, his argument based on those points is waived.

See Ind. Appellate Rule 46(A)(8)(a).

       In essence, Huddleston contends that the trial court improperly weighed the

aggravators and mitigators. He has not demonstrated that the trial court abused its

discretion when it assigned weight to the aggravators and mitigators. See Ketcham, 780

N.E.2d at 1180 (citations omitted). And Huddleston has not shown that his sentence is

inappropriate in light of the nature of the offense and his character. Therefore, we affirm

his sentence.

       Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                            9